DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 was filed after the mailing date of the application on 06/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “a display controller that controls a display operation of the display section, wherein when the display section is in the folded position, the display controller causes the display section to display, within the first display area, a plurality of objects and specific images linked to an N number of objects out of the plurality of objects, the specific images being used to receive an operation, and not to display a specific image linked to an object other than the N number of objects out 34SE-US205321 of the plurality of objects together with the specific images linked to the N number of objects, and when the display section is in the unfolded position, the display controller causes the display section to display the plurality of objects within the first display area and simultaneously to display, within the second display area, specific images linked to an M number of objects out of the plurality of objects, M being larger than N.”

Claim 6: “the display control program causing the display section to perform a method comprising: displaying, when the display section is in the folded position, a plurality of objects and specific images linked to an N number of objects out of the plurality of objects within the first display area, the specific images being used to receive an operation, and not displaying a specific image linked to an object other than the N number of objects out of the plurality of objects together with the specific images linked to the N number of objects; and displaying, when the display section is in the unfolded position, the plurality of objects within the first display area and simultaneously to display, within the second display area, specific images linked to an M number of objects out of the plurality of objects, M being larger than N.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625